     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 1 of 18




  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------x
  ROBERT ACEVEDO                                                      CV

                                              Plaintiff,
                      -against-                                       COMPLAINT

  GG COLUMBUS CIRCLE LLC AND HEALTHY                                  JURY TRIAL REQUESTED
  FOOD ENTERPRISES, III, INC.

                                              Defendants.
  ---------------------------------------------------------------x

                                           COMPLAINT

        Plaintiff Robert Acevedo (hereafter referred to as "Plaintiff”), by counsel, Parker

Hanski LLC, as and for the Complaint in this action against Defendants GG Columbus

Circle LLC and Healthy Food Enterprises, III, Inc. (together referred to as "Defendants"),

hereby alleges as follows:

                                  NATURE OF THE CLAIMS

        1.          This lawsuit opposes pervasive, ongoing and inexcusable disability

discrimination by the Defendants. In this action, Plaintiff seeks declaratory, injunctive

and equitable relief, as well as monetary damages and attorney’s fees, costs and expenses

to redress Defendants’ unlawful disability discrimination against Plaintiff, in violation of

Title III of the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§ 12181 et. seq. and

its implementing regulations, the New York State Human Rights Law (“NYSHRL”),

Article 15 of the New York State Executive Law ("Executive Law''), the New York State

Civil Rights Law, § 40 et. seq., and the New York City Human Rights Law

(“NYCHRL”), Title 8 of the Administrative Code of the City of New York

(''Administrative Code''). As explained more fully below, Defendants own, lease, lease



                                                    1
      Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 2 of 18




to, operate and control a place of public accommodation that violates the above-

mentioned laws. Defendants are vicariously liable for the acts and omissions of their

employees and agents for the conduct alleged herein.

        2.       These Defendants made a financial decision to ignore the explicit legal

requirements for making their place of public accommodation accessible to persons with

disabilities – all in the hopes that they would never be caught. In so doing, Defendants

made a calculated, but unlawful, decision that disabled customers are not worthy. The

day has come for Defendants to accept responsibility. This action seeks to right that

wrong via recompensing Plaintiff and making Defendants’ place of public

accommodation fully accessible so that Plaintiff can finally enjoy the full and equal

opportunity that Defendants provide to non-disabled customers.

                              JURISDICTION AND VENUE

        3.         This Court has jurisdiction over this matter pursuant to 42 U.S.C. §

12188 and 28 U.S.C. §§ 1331 and 1343 as this action involves federal questions

regarding the deprivation of Plaintiff's rights under the ADA. The Court has

supplemental jurisdiction over Plaintiff's related claims arising under the New York State

and City laws pursuant to 28 U.S.C. § 1367(a).

        4.       Venue is proper in this district pursuant to 28 U.S.C. § 1391(b) because

Defendants’ acts of discrimination alleged herein occurred in this district and

Defendants’ place of public accommodation that is the subject of this action is located in

this district.




                                              2
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 3 of 18




                                          PARTIES

       5.        At all times relevant to this action, Plaintiff Robert Acevedo has been and

remains currently a resident of the State and City of New York.

       6.        At all times relevant to this action, Plaintiff Robert Acevedo has been and

remains a wheelchair user. Plaintiff suffers from medical conditions that inhibit walking

and restrict body motion range and movement.

       7.        Defendant GG Columbus Circle LLC owns the property located at 314

West 58th Street in New York County, New York (hereinafter referred to as “314 West

58th Street”).

       8.        Each defendant is licensed to and does business in New York State.

       9.        At all relevant times, defendant Healthy Food Enterprises, III, Inc.

operates and/or leases property located at 314 West 58th Street from the defendant GG

Columbus Circle LLC (hereinafter referred to as the “Subway” premises).

       10.       Upon information and belief, GG Columbus Circle LLC and Healthy Food

Enterprises, III, Inc. have a written lease agreement.

       11.       Upon information and belief, Defendants are related companies under

common control.

             ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

       12.       Each of the Defendants is a public accommodation as they own, lease,

lease to, control or operate a place of public accommodation, the Subway premises

located at 314 West 58th Street, within the meaning of the ADA (42 U.S.C. § 12181 and

28 C.F.R. § 36.104), the NYSHRL (Executive Law § 292(9)) and the NYCHRL

(Administrative Code § 8-102(9)).



                                               3
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 4 of 18




       13.     The Subway premises is a place of public accommodation within the

meaning of the ADA (42 U.S.C. § 12181 and 28 C.F.R. § 36.104), the NYSHRL

(Executive Law § 292(9)) and the NYCHRL (Administrative Code (§ 8-102(9)) as it is a

facility operated by a private entity and its operations affect commerce.

       14.     Numerous architectural barriers exist at Defendants’ place of public

accommodation that prevent and/or restrict access to Plaintiff, a person with a disability.

       15.     Upon information and belief, 314 West 58th Street was designed and

constructed for first possession after January 26, 1993.

       16.     Upon information and belief, at some time after January 1992, Defendants

made alterations to 314 West 58th Street, including areas adjacent and/or attached to 314

West 58th Street.

       17.     Upon information and belief, at some time after January 1992, Defendants

made alterations to the Subway premises, and to areas of 314 West 58th Street related to

the Subway premises.

       18.     Within the past three years of filing this action, Plaintiff attempted to and

desired to access the Subway premises.

       19.     The services, features, elements and spaces of Defendants’ place of public

accommodation are not readily accessible to, or usable by Plaintiff as required by the

Americans with Disabilities Act Accessibility Guidelines, 28 C.F.R. Part 36, Appendix

A, and adopted by the United States Department of Justice in 1991 as the Standards for

Accessible Design (“1991 Standards”) or the revised final regulations implementing Title

III of the ADA adopted by the United States Department of Justice in 2010 as the 2010

Standards for Accessible Design (“2010 Standards”).



                                             4
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 5 of 18




       20.     Because of Defendants’ failure to comply with the above-mentioned laws,

including but not limited to the 1991 Standards or the 2010 Standards and the

Administrative Code, Plaintiff was and has been unable to enjoy safe, equal and complete

access to Defendants’ place of public accommodation.

       21.     Defendants' place of public accommodation has not been designed,

constructed, or altered in compliance with the 1991 Standards, the 2010 Standards, the

Administrative Code, the Building Code of the City of New York (“BCCNY”), or the

2014 New York City Construction Code (“2014 NYC”).

       22.     Barriers to access that Plaintiff encountered and/or which deter Plaintiff

from patronizing the Defendants’ place of public accommodation as well as barriers that

exist include, but are not limited to, the following:

Public Entrance:

    I. The public entrance is not accessible. See below.
       Defendants fail to provide that at least 50% of all its public entrances are
       accessible. See 1991 Standards 4.1.3.8(a)(i).
       Defendants fail to provide that at least 60% of all its public entrances are
       accessible. See 2010 Standards 206.4.1.
       Defendants fail to provide that all its public entrances are accessible. See 2014
       NYC 1105.1.

   II. The public entrance doorway has two door leaves, however, neither door leaf
       provides 32 inches of clear opening width.
       Defendants fail to provide that at least one of the active leaves of doorways with
       two leaves have at least 32 inches of clear opening width. See 1991 Standards
       4.13.4, 2010 Standards 404.2.2, and 2014 NYC 404.2.1.

  III. The public entrance doorway lacks level maneuvering clearances at the pull side
       of the doors due to sloping at the sidewalk.
       Defendants fail to provide an accessible door with level maneuvering clearances.
       See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

  IV. There are steps just beyond the public entrance doorway.




                                              5
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 6 of 18




       Defendants fail to provide an accessible route to each portion of the building that
       connects to the accessible building entrance. See 1991 Standards 4.1.2(2), 2010
       Standards 206.2.4, and 2014 NYC 1104.3.

  V. The steps just beyond the public entrance doorway have a vertical change in level
     that is greater than ½ inches high.
     Defendants fail to provide that changes in level greater than 1/2-inch high are
     ramped. See 1991 Standards 4.3.8, 2010 Standards 303.4, and 2014 NYC 303.3.

  VI. The public entrance doorway lacks level maneuvering clearances at the push side
      of the doors due to the steps described above.
      Defendants fail to provide an accessible door with level maneuvering clearances.
      See 1991 Standards 4.13.6, 2010 Standards 404.2.4, and 2014 NYC 404.2.3.

 VII. The steps just beyond the public entrance lack required handrail extensions.
      Defendants fail to provide the required handrail extensions at steps. See 1991
      Standards 4.9.4(2), 2010 Standards 505.10.2/3, and 2014 NYC 505.10.2/3.

Sales and Service Counters:

VIII. The order counter is not accessible. See below.
      Defendants fail to provide that at least one of each type of sales and/or service
      counter is accessible. See 1991 Standards 7.2(1), 2010 Standards 227.3, and 2014
      NYC 1109.12.3.

  IX. The order counter is more than 36 inches above the finish floor.
      Defendants fail to provide an accessible portion of counter that is no greater than
      36 inches above the finish floor and no less than 36 inches in length (and extends
      the same depth as the general sales and/or service counter) at accessible sales
      and/or service counters. See 1991 Standards 7.2(1), 2010 Standards 904.4, and
      2014 NYC 904.3.

  X. The pick-up and pay counter is not accessible. See below.
     Defendants fail to provide that at least one of each type of sales and/or service
     counter is accessible. See 1991 Standards 7.2(1), 2010 Standards 227.3, and 2014
     NYC 1109.12.3.

  XI. The pick-up and pay counter is less than 36 inches long.
      Defendants fail to provide an accessible portion of counter that is no greater than
      36 inches above the finish floor and no less than 36 inches in length (and extends
      the same depth as the general sales and/or service counter) at accessible sales
      and/or service counters. See 1991 Standards 7.2(1), 2010 Standards 904.4, and
      2014 NYC 904.3.

Seating:



                                            6
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 7 of 18




 XII. There are no accessible tables in the front or rear dining areas. See below.
      Defendants fail to provide that at least 5% of the dining surfaces provided to
      customers are accessible. See 1991 Standard 5.1, 2010 Standards 226.1, and
      2014 NYC 1109.10.

XIII. All tables in both the front and rear dining areas have a pedestal that obstruct knee
      and toe clearances required for a forward approach to the seating.
      Defendants fail to provide (due to table pedestals or table legs) a clear floor
      space of 30 inches by 48 inches positioned for a forward approach and the
      required knee and toe clearance at accessible work surfaces and/or table
      surfaces. See 1991 Standards 4.32.2 and 4.32.3, 2010 Standards 902.2, 2014 NYC
      902.2.

XIV. More than half of the beverage options in the self-service beverage refrigerator
     are not within an accessible reach range.
     Defendants fail to provide that 50 percent of each type of self-service shelves at
     food service lines are within accessible reach ranges. See 1991 Standards 5.5,
     2010 Standards 227.4, and 2014 NYC 1109.12.4.

 XV. The fountain drink dispensers are not within an accessible reach range.
     Defendants fail to provide operable parts within an accessible reach range. See
     1991 Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

XVI. The condiments, napkins, and straws are not within an accessible reach range.
     Defendants fail to provide operable parts within an accessible reach range. See
     1991 Standards 4.2.6, 2010 Standards 308.3.1, and 2014 NYC 308.3.1.

Public Exits:

XVII. The public exit, which is also the public entrance, is not accessible as described
      above.
      Defendants fail to provide accessible means of egress in the number required by
      the code. See 1991 Standards 4.1.3(9), 2010 Standards 207.1, and 2014 NYC
      1007.1.

       23.      Upon information and belief, a full inspection of the Defendants’ place of

public accommodation will reveal the existence of other barriers to access.

       24.      As required by the ADA (remedial civil rights legislation) to properly

remedy Defendants’ discriminatory violations and avoid piecemeal litigation, Plaintiff

requires a full inspection of the Defendants’ public accommodation in order to catalogue

and cure all of the areas of non-compliance with the ADA. Notice is therefore given that

                                             7
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 8 of 18




Plaintiff intends on amending the Complaint to include any violations discovered during

an inspection that are not contained in this Complaint.

        25.     Defendants have denied Plaintiff the opportunity to participate in or

benefit from services or accommodations because of disability.

        26.     Defendants have not satisfied their statutory obligation to ensure that their

policies, practices, procedures for persons with disabilities are compliant with the laws.

Nor have Defendants made or provided accommodations or modifications to persons

with disabilities.

        27.     Plaintiff has a realistic, credible, and continuing threat of discrimination

from the Defendants’ non-compliance with the laws prohibiting disability discrimination.

The barriers to access within Defendants' place of public accommodation continue to

exist and deter Plaintiff.

        28.     Plaintiff frequently travels to the area where Defendants’ place of public

accommodation is located.

        29.     Plaintiff intends to patronize the Defendants’ place of public

accommodation several times a year after it becomes fully accessible.

        30.     Plaintiff is also a “tester” for the purposes of asserting basic civil rights

and monitoring, ensuring, and determining whether Defendants’ place of public

accommodation is fully accessible.

        31.     Plaintiff intends to patronize the Defendants’ place of public

accommodation several times a year as “tester” to monitor, ensure, and determine

whether Defendants’ place of public accommodation is fully accessible.




                                               8
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 9 of 18




                         FIRST CAUSE OF ACTION
        (VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT)

       32.     Plaintiff realleges and incorporates by reference all allegations set forth in

this Complaint as if fully set forth herein.

       33.     Plaintiff is substantially limited in the life activity of both walking and

body motion range and thus has a disability within the meaning of the ADA. As a direct

and proximate result of Plaintiff’s disability, Plaintiff uses a wheelchair for mobility, and

also has restricted use of arms and hands.

       34.     The ADA imposes joint and several liability on both the property owner

and lessee of a public accommodation. 28 C.F.R. 36.201(b).

       35.     Under the ADA, both the property owner and lessee are liable to the

Plaintiff and neither can escape liability by transferring their obligations to the other by

contract (i.e. lease agreement). 28 C.F.R. 36.201(b).

       36.     Defendants have and continue to subject Plaintiff to disparate treatment by

denying Plaintiff full and equal opportunity to use their place of public accommodation

all because Plaintiff is disabled. Defendants’ policies and practices have disparately

impacted Plaintiff as well.

       37.     By failing to comply with the law in effect for decades, Defendants have

articulated to disabled persons such as the Plaintiff that they are not welcome,

objectionable, and not desired as patrons of their public accommodation.

       38.     Defendants have discriminated against the Plaintiff by designing and/or

constructing a building, facility and place of public accommodation that is not readily

accessible to and usable by the disabled Plaintiff and not fully compliant with the 1991




                                               9
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 10 of 18




Standards or the 2010 Standards. See 28 C.F.R. § 36.401(A)(1) and 42 U.S.C.

§12183(a)(1).

       39.      Defendants’ place of public accommodation is not fully accessible and

fails to provide an integrated and equal setting for the disabled, all in violation of 42

U.S.C. §12182(b)(1)(A) and 28 C.F.R. § 36.203.

       40.      Upon making alterations to their public accommodation, Defendants failed

to make their place of public accommodation accessible to Plaintiff to the maximum

extent feasible in violation of 28 C.F.R. §§ 36.402 and 36.406.

       41.      Upon making these alterations to the primary function areas, Defendants

failed to make the paths of travel to the primary function areas accessible to Plaintiff, in

violation of 28 C.F.R. § 36.403.

       42.      28 C.F.R. § 36.406(5) requires Defendants to make the facilities and

elements of their noncomplying public accommodation accessible in accordance with the

2010 Standards.

       43.      Defendants failed to make all readily achievable accommodations and

modifications to remove barriers to access in violation of 28 C.F.R. § 36.304. It would

be readily achievable to make Defendants’ place of public accommodation fully

accessible.

       44.      By failing to remove the barriers to access where it is readily achievable to

do so, Defendants have discriminated against Plaintiff on the basis of disability in

violation of § 302(a) and 302(b)(2)(A)(iv) of the ADA, 42 U.S.C. § 12182(a),

(b)(2)(A)(iv), and 28 C.F.R. § 36.304.




                                              10
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 11 of 18




       45.     In the alternative, Defendants have violated the ADA by failing to provide

Plaintiff with reasonable alternatives to barrier removal as required by 28 C.F.R. §

36.305.

       46.     Defendants’ failure to remove the barriers to access constitutes a pattern

and practice of disability discrimination in violation of 42 U.S.C. § 12181 et. seq., and 28

C.F.R § 36.101 et. seq.

       47.     Defendants have and continue to discriminate against Plaintiff in violation

of the ADA by maintaining and/or creating an inaccessible public accommodation.

                     SECOND CAUSE OF ACTION
      (VIOLATIONS OF THE NEW YORK STATE HUMAN RIGHTS LAW)

       48.     Plaintiff realleges and incorporates by reference all allegations set forth in

this Complaint as if fully set forth herein.

       49.     Plaintiff suffers from various medical conditions that separately and

together prevent the exercise of normal bodily functions in Plaintiff; in particular, the life

activities of both walking and body motion range. Plaintiff therefore suffers from a

disability within the meaning of the Executive Law § 296(21).

       50.     In 2019, the New York State legislature enacted legislation that provides

effective immediately that the New York State Human Rights Law shall be “construed

liberally for the accomplishment of the remedial purposes thereof, regardless of whether

federal civil rights laws, including those laws with provisions worded comparably to the

provisions of this article, have been so construed”. See Executive Law § 300 [effective

date: August 12, 2019].

       51.     By amending the Executive Law § 300 to mirror the text of the New York

City Local Civil Rights Restoration Act of 2005 (Local Law 85 of 2005), the New York

                                               11
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 12 of 18




State legislature confirmed the legislative intent to abolish parallel construction between

the New York State Human Rights Law and related Federal anti-discrimination laws.

        52.     Defendants have and continue to subject Plaintiff to disparate treatment by

denying Plaintiff equal opportunity to use their place of public accommodation all

because Plaintiff is disabled.

        53.     Defendants discriminated against Plaintiff in violation of NYSHRL

(Executive Law § 296(2)), by maintaining and/or creating an inaccessible place of public

accommodation. Each of the Defendants have aided and abetted others in committing

disability discrimination.

        54.     Defendants have failed to make all readily achievable accommodations

and modifications to remove barriers to access in violation of NYSHRL (Executive Law

§ 296(2)(c)(iii)).

        55.     In the alternative, Defendants have failed to provide Plaintiff with

reasonable alternatives to barrier removal as required in violation of NYSHRL

(Executive Law § 296(2)(c)(iv)).

        56.     It would be readily achievable to make Defendants’ place of public

accommodation fully accessible.

        57.     It would not impose an undue hardship or undue burden on Defendants to

make their place of public accommodation fully accessible.

        58.     As a direct and proximate result of Defendants' unlawful discrimination in

violation of NYSHRL, Plaintiff has suffered, and continues to suffer emotional distress,

including but not limited to humiliation, embarrassment, stress, and anxiety.




                                             12
     Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 13 of 18




          59.    Plaintiff has suffered and will continue to suffer damages in an amount to

be determined at trial.

                      THIRD CAUSE OF ACTION
       (VIOLATIONS OF THE NEW YORK CITY HUMAN RIGHTS LAW)

          60.    Plaintiff realleges and incorporates by reference all allegations set forth in

this Complaint as if fully set forth herein.

          61.    Plaintiff suffers from various medical conditions that separately and

together, impair Plaintiff’s bodily systems - in particular, the life activity of both walking

and body motion range -and thus Plaintiff has a disability within the meaning of the

NYCHRL (Administrative Code § 8-102(16)).

          62.    The Local Civil Rights Restoration Act of 2005 (the “Restoration Act”),

also known as Local Law 85, clarified the scope of the Administrative Code in relation to

the NYCHRL. The Restoration Act confirmed the legislative intent to abolish

“parallelism” between the NYCHRL and the Federal and New York State anti-

discrimination laws by stating as follows:

          The provisions of this title shall be construed liberally for the accomplishment of
          the uniquely broad and remedial purposes thereof, regardless of whether federal
          or New York State civil and human rights laws, including those laws with
          provisions comparably-worded to provisions of this title, have been so construed.

Restoration Act § 7 amending Administrative Code §8-130 of the NYCHRL (emphasis

added).

          63.    Defendants have and continue to subject Plaintiff to disparate treatment

and disparate impact by directly and indirectly refusing, withholding, and denying the

accommodations, advantages, facilities, and privileges of their place of public

accommodation all because of disability in violation of the NYCHRL (Administrative



                                               13
    Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 14 of 18




Code § 8-107(4)). Each of the Defendants have aided and abetted others in committing

disability discrimination.

       64.     Defendants have discriminated, and continue to discriminate, against

Plaintiff in violation of the NYCHRL (Administrative Code § 8-107(4)) by designing,

creating and/or maintaining an inaccessible commercial facility/space.

       65.     Defendants have subjected, and continue to subject, Plaintiff to disparate

treatment by directly and indirectly refusing, withholding, and denying the

accommodations, advantages, facilities, and privileges of their commercial facility/space

all because of disability in violation of the NYCHRL (Administrative Code § 8-107(4)).

       66.     Defendants’ policy of refusing to expend funds to design, create and/or

maintain an accessible commercial facility/space is a discriminatory practice in violation

of NYCHRL (Administrative Code § 8-107 (4)).

       67.     In violation of the NYCHRL (Administrative Code § 8-107(6)),

Defendants have and continue to, aid and abet, incite, compel or coerce each other in

each of the other Defendants’ attempts to, and in their acts of directly and indirectly

refusing, withholding, and denying the accommodations, advantages, facilities, and

privileges of their commercial facility/space and the place of public accommodation

therein, all because of disability, as well as other acts in violation of the NYCHRL.

       68.     Administrative Code §§ 19-152 and 7-210 impose a non-delegable duty on

the property owner to repave, reconstruct, repair, and maintain its abutting public

sidewalk. As a result, GG Columbus Circle LLC continuously controlled, managed and

operated the public sidewalk abutting 314 West 58th Street, which includes the portion of

the sidewalk constituting the entrance to Defendants’ place of public accommodation.



                                             14
    Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 15 of 18




        69.    GG Columbus Circle LLC’s failure to construct and maintain an

accessible entrance from the public sidewalk to Defendants’ place of public

accommodation constitutes disability discrimination in a violation of the Administrative

Code.

        70.    Defendants discriminated against Plaintiff in violation of the NYCHRL

(Administrative Code, § 8-107(4)) by maintaining and/or creating an inaccessible public

accommodation.

        71.    As a direct and proximate result of Defendants' unlawful discrimination in

violation of the NYCHRL, Plaintiff has suffered, and continues to suffer emotional

distress, including but not limited to humiliation, stress, and embarrassment.

        72.    Upon information and belief, Defendants’ long-standing refusal to make

their place of public accommodation fully accessible was deliberate, calculated,

egregious, and undertaken with reckless disregard to Plaintiff’s rights under the

NYCHRL.

        73.    By failing to comply with the law in effect for decades, Defendants have

articulated to disabled persons such as the Plaintiff that they are not welcome,

objectionable and not desired as patrons of their public accommodation.

        74.    Defendants engaged in discrimination with willful or wanton negligence,

and/or recklessness, and/or a conscious disregard of the rights of others and/or conduct so

reckless as to amount to such disregard for which Plaintiff is entitled to an award of

punitive damages pursuant to NYCHRL (Administrative Code § 8-502).

        75.    By refusing to make their place of public accommodation accessible,

Defendants have unlawfully profited from their discriminatory conduct by collecting



                                            15
    Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 16 of 18




revenue from a non-compliant space and pocketing the money that they should have

lawfully expended to pay for a fully compliant and accessible space. Defendants’

unlawful profits plus interest must be disgorged.

       76.     Plaintiff has suffered and will continue to suffer damages in an amount to

be determined at trial.

                     FOURTH CAUSE OF ACTION
       (VIOLATIONS OF THE NEW YORK STATE CIVIL RIGHTS LAW)

       77.     Plaintiff realleges and incorporates by reference all allegations set in this

Complaint as if fully set forth herein.

       78.     Defendants discriminated against Plaintiff pursuant to New York State

Executive Law.

       79.     Consequently, Plaintiff is entitled to recover the monetary penalty

prescribed by Civil Rights Law §§ 40-c and 40-d for each and every violation.

       80.     Notice of this action has been served upon the Attorney General as

required by Civil Rights Law § 40-d.

                                     INJUNCTIVE RELIEF

       81.     Plaintiff will continue to experience unlawful discrimination as a result of

Defendants' failure to comply with the above-mentioned laws. Therefore, injunctive

relief is necessary to order Defendants to alter and modify their place of public

accommodation and their operations, policies, practices and procedures.

       82.     Injunctive relief is also necessary to make Defendants' facilities readily

accessible to and usable by Plaintiff in accordance with the above-mentioned laws.




                                             16
    Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 17 of 18




       83.      Injunctive relief is further necessary to order Defendants to provide

auxiliary aids or services, modification of their policies, and/or provision of alternative

methods, in accordance with the ADA, NYSHRL, and the NYCHRL.

                                       JURY DEMAND

                    Plaintiff demands a trial by jury on all claims so triable.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that the Court enter a judgment

against the Defendants, jointly and severally, in favor of Plaintiff that contains the

following relief:

             A. Enter declaratory judgment declaring that Defendants have violated the

ADA and its implementing regulations, NYSHRL and NYCHRL and declaring the rights

of Plaintiff as to Defendants' place of public accommodation, and Defendants’ policies,

practices and procedures;

             B. Issue a permanent injunction ordering Defendants to close and cease all

business until Defendants remove all violations of the ADA, the 1991 Standards or the

2010 Standards, NYSHRL and NYCHRL, including but not limited to the violations set

forth above;

             C. Retain jurisdiction over the Defendants until the Court is satisfied that the

Defendants' unlawful practices, acts and omissions no longer exist and will not reoccur;

             D. Award Plaintiff compensatory damages as a result of Defendants'

violations of NYSHRL and the NYCHRL;

             E. Award Plaintiff punitive damages in order to punish and deter the

Defendants for their violations of the NYCHRL;



                                                17
    Case 1:20-cv-08545-GHW Document 1 Filed 10/14/20 Page 18 of 18




           F. Award Plaintiff the monetary penalties for each and every violation of the

law, per defendant, pursuant to New York State Civil Rights Law §§ 40-c and 40-d;

           G. Find that Plaintiff is a prevailing party and award reasonable attorney’s

fees, costs and expenses pursuant to the NYCHRL;

           H. Find that Plaintiff is a prevailing party and award reasonable attorney’s

fees, costs and expenses pursuant to the ADA; and

           I. For such other and further relief, at law or in equity, to which Plaintiff

may be justly entitled.

Dated: October 14, 2020
       New York, New York
                                              Respectfully submitted,

                                              PARKER HANSKI LLC


                                              By:    /s
                                                     Glen H. Parker, Esq.
                                                     Adam S. Hanski, Esq.
                                                     Robert G. Hanski, Esq.
                                                     Attorneys for Plaintiff
                                                     40 Worth Street, 10th Floor
                                                     New York, New York 10013
                                                     Telephone: (212) 248-7400
                                                     Facsimile: (212) 248-5600
                                                     Email:ash@parkerhanski.com
                                                     Email:ghp@parkerhanski.com
                                                     Email:rgh@parkerhanski.com




                                            18
